Citation Nr: 9921042	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-17 555	)	DATE

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing in 
the left ear.

2.  Whether the initial rating assigned for chondromalacia of the 
right knee is correct.

3.  Whether the initial rating assigned for chondromalacia of the 
left knee is correct.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from February 1974 to 
April 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 21, 1997, rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for defective hearing in the left ear and 
granted service connection for chondromalacia of the knees, each 
knee rated noncompensably disabling.  The veteran has appealed 
the denial of service connection for defective hearing in the 
left ear and the ratings assigned for the knees.  On August 6, 
1997, the RO assigned a temporary total convalescent rating under 
38 C.F.R. § 4.30 (1997) for the period from October 31, 1996, 
through January 31, 1997, followed by a 10 percent schedular 
rating for knee beginning on February 1, 1997.  The veteran 
testified at a hearing at the RO on September 24, 1997, in 
connection with his appeal.  Thereafter, on October 15, 1997, the 
hearing officer assigned a 10 percent rating for the right knee 
effective October 31, 1996, the date of the veteran's original 
claim.  The issue of entitlement to a rating higher than 
10 percent for each knee remains in appellate status despite the 
increase.  See AB v. Brown, 6 Vet. App. 35 (1993) (a rating 
decision issued after a notice of disagreement which grants less 
than the maximum rating available does not "abrogate the pending 
appeal").  

As developed by the RO, the appeal originally included the issues 
of entitlement to service connection for post-traumatic stress 
disorder, frostbite, and tuberculosis and entitlement to a 
10 percent evaluation under 38 C.F.R. § 3.324 based on multiple 
noncompensable disabilities.  The veteran withdrew his appeal as 
to these matters at his September 1997 hearing.  A statement of 
the case was also issued to the veteran on the issue of 
entitlement to service connection for hip and low back pain 
secondary to the service-connected left knee disabilities; 
however, the veteran did not perfect his appeal by filing a 
substantive appeal within 60 days after the date of issuance of 
the statement of the case or the remainder of the one-year period 
from the date of notification of the determination appealed.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.302(b) (1998).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the merits 
of that issue.  Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The record does not include competent evidence that the veteran 
has a current hearing loss disability related to military 
service.  


CONCLUSION OF LAW

The claim for service connection for defective hearing in the 
left ear is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Defective Hearing in the Left Ear

Factual Background.  Service department medical records show that 
audiometric testing was performed in March 1974 in connection 
with an initial flying examination.  The pure tone thresholds 
under ISO Standards at 500, 1,000, 2,000, 3,000, and 4,000 hertz 
was 5 decibels or lower in each ear.  Further audiometric testing 
was performed in May 1977, at which time the pure tone threshold 
at 500 hertz were 15 decibels in the left ear.  The thresholds at 
all frequencies tested from 1,000 through 4,000 hertz were 10 
decibels or lower.  A periodic examination was performed in March 
1981.  On audiometric testing, the pure tone thresholds at all 
frequencies from 500 through 4,000 hertz were 20 decibels or 
lower.  An audiogram performed in September 1982 showed pure tone 
thresholds of 25 decibels or lower in all frequencies tested 
between 500 and 4,000 hertz.

On examination for separation in December 1972, pure tone 
thresholds in the left ear were 45 decibels at 500, 1,000, 2,000, 
and 3,000 hertz, and 50 decibels at 4,000 hertz.  A diagnosis of 
moderate hearing loss, left ear, all frequencies, was recorded.  
The examiner recommended hearing protection as needed.  In 
February 1983, the veteran was counseled on hearing protection 
and instructed regarding the extreme importance of wearing ear 
protection when working in areas where hazardous noise was 
generated.  He was refitted with ear plugs.  Further audiometric 
testing was undertaken in February 1983, at which time the pure 
tone thresholds in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 hertz were 20 decibels or lower in the left ear.  

On a second follow-up audiogram in February 1983, the pure tone 
threshold at 500 hertz in the left ear was 30 decibels.  At the 
remaining frequencies tested from 1,000 through 3,000 hertz, the 
pure tone threshold was 25 decibels or lower in the left ear.  

The veteran underwent audiometric testing at a VA facility in 
February 1997 in connection with his application for VA 
compensation.  The pure tone air conduction thresholds in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz were 15, 
10, 10, 15 and 25 decibels, respectively, for an average of 15.  
The speech recognition score on the Maryland CNC Word List was 96 
percent in each ear.  The findings were deemed to represent 
essentially normal hearing with the exception of a very mild high 
frequency sensorineural hearing loss at 6,000 and 8,000 hertz.  

Analysis.  Service connection may be established for disability 
which is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is not 
shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Claims for service connection for defective hearing require 
application of an additional regulation, 38 C.F.R. §§3.385 
(1998), which defines when a hearing deficit will be considered 
to be a disability for VA compensation purposes:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz or 26 decibels or 
greater; or when the speech recognition 
scores using the Maryland CNC Test are less 
than 94 percent.  

In applying § 3.385, the threshold for normal hearing is from 0 
to 20 decibels; higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
Current Medical Diagnosis & Treatment at 110-11, Stephen A. 
Schroeder et al. Eds., 1998).  The level of hearing deficit 
required to establish a hearing loss disability for VA purposes 
is substantially greater than the degree of hearing loss 
establishing the outer limits of normal hearing under the Hensley 
definition.  

The record shows that, although most of the audiological testing 
performed during service were well within the limits established 
by 38 C.F.R. § 3.385, a left ear deficit of such degree as to 
constitute a hearing loss disability under that regulation was 
shown on examination for separation in December 1982.  The 
veteran was subsequently given two follow-up tests in February 
1983, both of which showed much improvement in his hearing acuity 
and less than the degree of deficit required by the regulation.  
The record does not contain any information that would explain 
the elevated readings shown in December 1982.  In view of the 
marked improvement only two months later, it must be concluded 
that the service department records do not demonstrate that a 
chronic hearing loss disability was present during service.  The 
post service audiogram prepared at a VA examination in February 
1997, many years after separation, showed essentially normal 
hearing.  

Consequently, there is no medical evidence of record which 
demonstrates that the veteran has a current hearing loss 
disability within the meaning of the applicable regulation.  The 
existence of a current disability is, in fact, the cornerstone of 
a claim for VA disability benefits.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

Without evidence of a current hearing loss disability as defined 
in 38 C.F.R. § 3.385, the preliminary requirement that must be 
met to establish service connection is not satisfied.  There is 
no dispute as to the facts by which this appeal is to be decided.  
Since it is the law rather than the evidence which is 
dispositive, a determination as to whether the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) 
is not required.  Sabonis v. Brown, 6 Vet. App 426 (1994).  


ORDER

The appeal for service connection for defective hearing in the 
left ear is denied.


REMAND

The law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet.App. 268 (1998).  Although the 
instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of its 
being carried out completely.  

An initial award of service connection for chondromalacia of each 
knee was made on March 21, 1997, based on review of the veteran's 
original claim for VA compensation.  A noncompensable rating was 
assigned for each knee under Diagnostic Code 5257 of the VA 
rating schedule (38 C.F.R. Part 4).  38 C.F.R. § 4.71a, Code 5257 
(1998).  The veteran underwent arthroscopic surgery on the left 
knee in October 1997, and a temporary total convalescent rating 
was assigned under 38 C.F.R. § 4.30 from October 31, 1996, to be 
followed by a 10 percent rating from February 1, 1997, again 
under Code 5257.  Following the veteran's September 1997 hearing, 
the hearing officer raised the rating for the right knee to 
10 percent from October 31, 1996, on the basis of limitation of 
motion under Code 5003, the code for degenerative arthritis.  In 
March 1998, the rating for the right knee was recoded under 
Diagnostic Code 5010, the code for traumatic arthritis.

It is clear that, in view of the veteran's persistent complaints 
of pain, the ratings must be reviewed in light of the holding of 
the United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) wherein it was held that, when a 
veteran alleges functional loss due to pain, the provisions of 
two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Under 38 C.F.R. § 4.40 (1998), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  "Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled."  Under 38 C.F.R. § 4.45 (1998), factors of 
joint disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or disuse 
atrophy.  

For proper consideration of the claim for increase under these 
two regulations, a reexamination of the veteran will be required 
since the most recent examinations are not detailed enough to 
permit a DeLuca analysis.  The Court stated in DeLuca that 
specificity of findings with regard to functional loss due to 
pain is required.  Examinations upon which rating decisions are 
based must adequately portray the extent of functional loss due 
to pain "on use or due to flareups."  (Emphasis added)  "It 
is essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  When the veteran 
claims functional loss due to pain, "[t]he medical examiner must 
be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or when 
the [joint] is used repeatedly over a period of time."  Id.  

The various rating board and hearing officer decisions have 
discussed the effect of pain in determining the disability 
ratings for the knees.  Nevertheless, the examinations upon which 
the decisions were based did were not adequate for a DeLuca 
analysis inasmuch as they did not address the degree of 
functional loss due to pain or during flareups to the extent 
required by DeLuca.  Reexamination is therefore required.  In 
addition, the information describing the status of the left knee 
since the veteran's most recent arthroscopic surgery in January 
1998 is limited to outpatient treatment records.  An orthopedic 
evaluation in December 1998 contains some findings pertaining to 
the knees but is inadequate for application of the DeLuca 
criteria.  Lastly, there is no indication that VA examiners have 
reviewed the veteran's claims file in conducting the 
examinations, though the record does reflect that the claims file 
was made available to them.  

In addition, the initial ratings for the service connected 
disabilities of the knees are under consideration.  As has 
recently been held by the United States Court of Appeals for 
Veterans Claims, initial ratings are subject to considerations 
that are not applicable in increased rating cases.  Fenderson v. 
West 12 Vet.App. 119 (1999).
 
Where the evidence does not adequately evaluate the current state 
of the condition, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  Where the 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet.App. 121 (1991).  Accordingly, the case 
is remanded for the following actions:

1.  The RO should take appropriate steps to 
obtain all VA outpatient treatment records 
dated since December 1998, the date of the 
most recent such records now on file.  The 
veteran should also be advised that he has 
the right to submit additional evidence or 
argument while the appeal is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 Vet.App. 
109, 112 (1995).  

2.  The veteran should be given an 
opportunity to identify any other medical 
providers, both VA and private, including 
both physicians and institutions (hospitals 
or clinics), from which he has received 
examination or treatment for his knees in 
recent years.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from the 
physicians or other medical care providers 
reported by the veteran.  

3.  The RO should make arrangements to 
schedule the veteran for a special VA 
orthopedic examination to ascertain the 
current status of the service-connected 
disability of each knee.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the examination, 
together with a copy of this remand.  

On the basis of current findings, a 
thorough review of the file, and a history 
obtained from the veteran, the examiner 
should respond to the following questions 
and provide a full statement of the basis 
for the conclusions reached:  

(a) Does the service-connected 
disability of each knee result in 
weakened movement, excess 
fatigability, and incoordination, 
and if so, to what extent?  A 
separate answer should be 
given for each knee.  

(b) To what extent does 
examination show the following:  
(1) complaints of 
pain which are visibly manifest 
on movement, (2) the presence or 
absence and degree of muscle 
atrophy attributable to the 
service-connected disability, (3) 
the presence or absence of 
changes suggesting disuse due to 
the service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or functional 
impairment due to pain?  A 
separate answer should be 
given for each knee

4.  After completion of the foregoing, the 
RO should review the examination report to 
ensure that it is adequate to achieve the 
purposes of this remand.  If all of the 
requested information has not been 
provided, the report should be returned as 
inadequate for rating purposes pursuant to 
38 C.F.R. § 4.2 (1995).  If this is 
necessary, the examining physician(s) 
should be given an opportunity to amend the 
report without reexamining the veteran but 
should be authorized to schedule a 
reexamination if necessary.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the service-
connected right and left knee disabilities.  
All conclusions should be articulated in 
light of the analysis set forth in DeLuca, 
Id., and all applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45 
(1998), and the relevant diagnostic codes 
from the rating schedule, should be 
specifically discussed.  The RO should 
consider the applicability of Fenderson, 
Id., and determine whether "staged 
ratings" for specific periods of time 
since the date of the veteran's original 
service connection claim are assignable.  

6.  If the determination is adverse to the 
veteran in whole or in part, the RO should 
prepare a supplemental statement of the 
case and provide copies to both the veteran 
and his representative.  A reasonable 
period of time should be allowed for reply.  

Thereafter, the claim should be returned to the Board for further 
review, if in order.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board does not intimate any 
factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Error! Not a valid link.

